       Case 2:21-cv-00181-SPL Document 11 Filed 02/17/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                            )       No. CV-21-00181-PHX-SPL
      Peter Strojnik,
 9                                            )
                                              )
                        Plaintiff,            )       ORDER
10                                            )
      vs.
11                                            )
                                              )
      Stanislaw Szaflarski, et al.,           )
12                                            )
13                      Defendants.           )
                                              )
14                                            )

15          Having reviewed Plaintiff’s Notice of Dismissal (Doc. 10),
16          IT IS ORDERED that this matter is dismissed without prejudice and the Clerk of
17   Court shall terminate this action accordingly.
18          IT IS FURTHER ORDERED that all pending motions are denied as moot.
19          Dated this 17th day of February, 2021.
20
21                                                     Honorable Steven P. Logan
                                                       United States District Judge
22
23
24
25
26
27
28
